DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to RCE filed on 2/10/2022.
Claims 1, and 7-9 have been amended in this action.
Claims 1-9 are pending.
Claims 1-9 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew B. Bernier (Reg. No. 40,989) on 2/16/2022.

Amendment to the Claims:
	Claims 1, and 7-9 will be replaced as following:
1. (Currently Amended) An information processing apparatus comprising:
a first holding circuit configured to hold data blocks of a first patch file, which data blocks are not hash values of data blocks of the first patch file; 

a hash value calculating circuit configured to sequentially calculate a series of first hash values of data, in the first patch file, corresponding to the predetermined block size, each such corresponding data of such predetermined block size having a starting data point at a predetermined number of bytes after the starting data point of [[the]] previous such corresponding data of such predetermined block size, the predetermined number of bytes being less than the predetermined block size; and 
a comparing circuit configured to compare each of the sequentially calculated first hash values with each of the respective first hash values, as a first-stage comparison process, 
wherein, when determining that one of the sequentially calculated first hash values agrees with one of the respective first hash values, the comparing circuit compares a second hash value of the corresponding data of the predetermined block size with a second hash value of a data block having the one of the respective first hash values, as a second-stage comparison process, and determines that the corresponding data of the predetermined block size in the first patch file agrees with data included in the data block, of the second patch file, having the one of the respective first hash values, when determining that the second hash value in the first patch file agrees with the second hash value in the second patch file.

7. (Currently Amended) An information processing apparatus comprising:

a second holding circuit configured to hold, for each of a plurality of data blocks in a second patch file each having a predetermined block size, a respective first hash value of each of the plurality of data blocks; 
a hash value calculating circuit configured to sequentially calculate a series of first hash values of data, in the first patch file, corresponding to the predetermined block size, each such corresponding data of such predetermined block size having a starting data point at a predetermined number of bytes after the starting data point of [[the]] previous such corresponding Attorney Docket No.: 545-922data of such predetermined block size, the predetermined number of bytes being less than the predetermined block size; and 
a comparing circuit configured to compare each of the sequentially calculated first hash values with each of the respective first hash values, as a first-stage comparison process, and compare a second hash value of the corresponding data of the predetermined block size with a second hash value of a data block having the one of the respective first hash values, as a second- stage comparison process; 
wherein the hash value calculating circuit sequentially calculates the series of first hash values of data obtained by shifting the data corresponding to the block size in the first patch file by a-the predetermined number of bytes at a time.  

8. (Currently Amended) A non-transitory, computer-readable storage medium containing a computer program, which when executed by a computer that is connected to a first holding section that holds data blocks of a first patch file, which data blocks are not 
sequentially calculating a series of first hash values of data, in the first patch file, corresponding to the predetermined block size, each such corresponding data of such predetermined block size having a starting data point at a predetermined number of bytes after the starting data point of [[the]] previous such corresponding data of such predetermined block size, the predetermined number of bytes being less than the predetermined block size; 
comparing each of the sequentially calculated first hash 
comparing a second hash value of the corresponding data of the predetermined block size with a second hash value of a data block having the one of the respective first hash values, as a second-stage comparison process, when determining that one of the sequentially calculated first hash values agrees with one of the respective first hash values; and 
determining that the corresponding data of the predetermined block size 4Application No.: 16/924,481 Attorney Docket No.: 545-922 in the first patch file agrees with data included in the data block, of the second patch file, having the one of the respective first hash values, when determining the second hash value in the first patch file agrees with the second hash value in the second patch file in the second-stage comparison process.  


9. (Currently Amended) A non-transitory, computer-readable storage medium containing a computer program, which when executed by a computer that is connected to a first holding section that holds data blocks of a first patch file, which data blocks are not hash values of data blocks of the first patch file, and a second holding section that holds, for each of a plurality of data blocks in a second patch file each having a predetermined block size, a respective first hash value of each of the plurality of data blocks, causes the computer to carry out actions, comprising: 
sequentially calculating a series of first hash values of data, in the first patch file, corresponding to the predetermined block size, each such corresponding data of such predetermined block size having a starting data point at a predetermined number of bytes after the starting data point of [[the]] previous such corresponding data of such predetermined block size, the predetermined number of bytes being less than the predetermined block size; and 
comparing each of the sequentially calculated first hash values with each of the respective first hash values, as a first-stage comparison process, and 
wherein the calculating the hash value includes, by a hash value calculating section, sequentially calculating the series of first hash values of data obtained by shifting the data corresponding to the block size in the first patch file by the predetermined number of bytes at a time.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, a hash value calculating circuit configured to sequentially calculate a series of first hash values of data, in the first patch file, corresponding to the predetermined block size, each such corresponding data of such predetermined block size having a starting data point at a predetermined number of bytes after the starting data point of [[the]] previous such corresponding data of such predetermined block size, the predetermined number of bytes being less than the predetermined block size; and a comparing circuit configured to compare each of the sequentially calculated first hash values with each of the respective first hash values, as a first-stage comparison process, wherein, when determining that one of the sequentially calculated first hash values agrees with one of the respective first hash values, the comparing circuit compares a second hash value of the corresponding data of the predetermined block size with a second hash value of a data block having the one of the respective first hash values, as a second-stage comparison process, and determines that the corresponding data of the predetermined block size in the first patch file agrees with data included in the data block, of the second patch file, having the one of the respective first hash values, when determining that the second hash value in the first patch file agrees with the second hash value in the second patch file as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 7-9.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-9 are allowed.
                                                                                                                                                                      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191